Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), effective as of March 14, 2014, by
and between XPO Logistics, Inc., a Delaware corporation (together with its
successors and assigns, the “Company”), and Troy A. Cooper (“Employee”).

WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, dated as of September 2, 2011 (the “Employment Agreement”); and

WHEREAS, the Company and Employee wish to amend the terms of the Employment
Agreement on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, Employee and the Company agree as
follows:

1. Term and Duties. (a) Term. (i) The term of Employee’s employment hereunder
(the “Term”) shall begin on the date hereof and end on the day prior to the
fourth anniversary of the date hereof. Notwithstanding the foregoing, the Term
may be earlier terminated by either party in accordance with the terms of
Section 4 of this Agreement, and the Term shall automatically expire on the last
day of the Term (the “Expiration Date”) without notice required by any party to
the other.

(ii) Notwithstanding the provisions of Section 1(a)(i) of this Agreement, the
Chief Financial Officer of the Company (the “CFO”) shall have 30 days from the
CFO’s commencement of employment with the Company in which to terminate this
Agreement for any reason. In the event that the CFO terminates this Agreement in
accordance with the foregoing sentence, (x) the Term and Employee’s employment
hereunder shall automatically terminate, (y) the Company shall pay to Employee
one month’s Base Salary (as defined below) in one lump sum within 10 days
following such termination and (z) none of the Employee, the Company, JPE, or
their respective affiliates shall have any obligation or liability under this
Agreement or otherwise other than as set forth in this Section 1(a)(ii) and
Sections 6 and 7 of this Agreement; provided, however, that the payment provided
under sub-clause (y) is subject to and conditioned upon Employee having
provided, within 30 days after termination (or such greater period as required
by law), an irrevocable waiver and general release agreement in a form
satisfactory to the Company that has become effective and irrevocable in
accordance with its terms and Employee’s compliance with Sections 6 and 7 of
this Agreement.

(b) Employment Duties. Employee shall perform such duties as assigned from time
to time by the Chief Executive Officer of the Company (the “CEO”), the CFO or
the Controller of the Company, which may include without limitation:
(i) assistance with integration and (ii) financial planning and analysis.



--------------------------------------------------------------------------------

(c) Title, Full Time Service and Other Activities. During the Term, Employee
shall have the title Vice President, Finance and, excluding any periods of paid
time-off or approved sick leave to which Employee is entitled, Employee shall
devote his full working time, energy and attention to the performance of his
duties and responsibilities hereunder and shall faithfully and diligently
endeavor to promote the business and best interests of the Company. During the
Term, Employee may not, without the prior written consent of the CFO, directly
or indirectly, operate, participate in the management, operations or control of,
or act as an employee, officer, consultant, partner, member, agent or
representative of, any type of business or service other than as an employee and
member of the Company. It shall not, however, be a violation of the foregoing
provisions of this Section 1(c) for Employee to (i) serve as an officer or
director or otherwise participate in non-profit, educational, social welfare,
religious and civic organizations or (ii) manage his personal, financial and
legal affairs, in each case so long as any such activities do not unreasonably
interfere with the performance of his duties and responsibilities to the
Company.

(d) Location. During the Term, Employee shall be based in such location as
determined by the CFO, with such travel as the performance of his duties to the
Company may require; provided, however, that, upon commencement of the Term,
Employee shall be based primarily in Matthews, North Carolina. For the avoidance
of doubt, Employee’s refusal to relocate as soon as reasonably practicable
following the CFO’s determination of Employee’s work location shall constitute a
material breach of the terms of this Agreement.

2. Compensation. (a) Base Salary. During the Term, the Company shall pay
Employee, pursuant to the Company’s normal and customary payroll procedures but
not less frequently than monthly, a base salary at the rate of $270,000 per
annum (the “Base Salary”).

(b) Annual Bonus. As additional compensation, the Employee shall have the
opportunity to earn a bonus (“Annual Bonus”) for each year during the Term of
the Employee’s employment targeted at 100% of the Base Salary. Notwithstanding
anything to the contrary contained herein and without limiting any other rights
and remedies of the Company, if Employee has engaged in fraud or other
misconduct that contributes to any financial restatements or material loss, the
Company may require repayment by Employee of any cash Annual Bonus (net of
Employee’s income taxes) previously paid to Employee, or cancel any earned but
unpaid Annual Bonus or adjust the future compensation of Employee in order to
recover the amount by which any compensation paid to Employee exceeded the lower
amount that would have been payable after giving affect to the restated
financial results or the material loss.

(c) Insurance Benefits. During the Term, Employee shall be eligible to
participate in any group insurance benefit plan offered by the Company to its
employees generally.

(d) Paid-Time Off. Employee shall be entitled to 10 days paid-time off per
calendar year during the Term, prorated for the portion(s) of any partial
calendar year during the Term. Employee may take paid-time off only with the
consent of the CEO or CFO, which consent shall not be withheld unreasonably.

(e) Business Expenses. The Company shall provide Employee a wireless smartphone
and laptop computer during the Term and shall pay or reimburse Employee for all
reasonable and necessary business expenses incurred in the performance of his
duties to the Company during the Term upon the presentation of appropriate
statements of such expenses.

 

2



--------------------------------------------------------------------------------

3. Restricted Stock Units. (a) Grant. On the date hereof, subject to approval by
the Compensation Committee of the Board of Directors of the Company, the
Employee shall receive 87,500 restricted stock units (“RSUs”) of the Company, on
the terms set forth below and on such other customary terms and conditions as
the Company may require; provided, however, that in the event that the
four-for-one reverse stock split with respect to shares of the Company’s common
stock has not been consummated prior to the grant of the RSUs, the number of
RSUs will be adjusted to reflect that such reverse stock split had not yet been
consummated and, following grant, shall be adjusted at the time such reverse
stock split is consummated.

(b) Vesting and Cancellation. The RSUs shall initially be unvested and, subject
to Employee’s continued employment hereunder, shall vest, solely based on
Employee’s continued employment, in equal installments of 25% each on each of
the first through fourth anniversaries of the date hereof. All unvested RSUs
shall be forfeited upon the termination of Employee’s employment with the
Company for any reason. No amounts shall be payable by the Company at any time
with respect to any unvested RSUs.

(c) Change of Control. Upon the occurrence of a Change of Control while Employee
is still employed by the Company, all outstanding RSUs shall be 100% vested. For
the purposes of this Agreement, the term “Change of Control” shall have the
meaning ascribed to it in the Company’s 2011 Omnibus Incentive Compensation
Plan.

4. Termination. Employee’s employment hereunder shall be terminated upon the
earliest to occur of any one of the following events (in which case the Term
shall terminate as of the applicable Date of Termination):

(a) Expiration of Term. Unless sooner terminated, Employee’s employment
hereunder shall terminate automatically in accordance with Section 1(a)(i) of
this Agreement on the Expiration Date, unless otherwise agreed by the parties,
in which case employment will continue on an at-will basis or pursuant to the
terms of any subsequent agreement between Employee and the Company.

(b) Death. Employee’s employment hereunder shall terminate upon his death.

(c) Cause. The Company may terminate Employee’s employment hereunder for Cause
by written notice at any time. For purposes of this Agreement, the term “Cause”
shall mean Employee’s (i) material dereliction of duties or his negligence or
substantial failure to perform his duties hereunder or willful refusal to follow
any lawful directive of the CEO or CFO; (ii) commission of any fraud,
embezzlement, theft or dishonesty, or any deliberate misappropriation of money
or other assets of the Company; (iii) breach of any term of this Agreement or
any agreement governing any of the equity compensation referred to in Section 3
of this Agreement (the “Equity Compensation”), or breach of his fiduciary duties
to the Company or (iv) conviction of, or plea of nolo contendere to, a felony or
any serious crime; provided that in cases where cure is possible, Employee shall
first be provided a 15-day cure period. If, subsequent to Employee’s termination
of employment hereunder for any reason other

 

3



--------------------------------------------------------------------------------

than the Company for Cause, it is determined in good faith by the CEO that
Employee’s employment could have been terminated by the Company for Cause
pursuant to this Section 4(c), Employee’s employment shall, at the election of
the CEO, be deemed to have been terminated for Cause retroactively to the date
the events giving rise to Cause occurred.

(d) Without Cause. The Company may terminate Employee’s employment hereunder
without Cause by written notice at any time.

(e) Good Reason. Employee may terminate his employment hereunder for Good Reason
in accordance with the terms of this Section 4(e). For purposes of this
Agreement, “Good Reason” shall mean, within one year following a Change of
Control, without first obtaining Employee’s written consent: (i) the Company
materially breaches the terms of this Agreement; (ii) the assignment of Employee
to a position that is substantially inconsistent with Employee’s professional
skills and experience level as of the Start Date (including, for example, a
change in Employee’s status to a non-exempt employee for purposes of the Fair
Labor Standards Act); (iii) the Company reduces the Base Salary; or (iv) the
Company requires Employee to be based in a location that is more than 50 miles
from Employee’s initial work location (which shall be the Charlotte, North
Carolina metropolitan area); provided that, the Company shall first be provided
a 30-day cure period (the “Cure Period”), following receipt of written notice
setting forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason, to cease, and to cure, any conduct specified in such
written notice; provided further, that such notice shall be provided to the
Company within 45 days of the occurrence of the conduct constituting Good
Reason. If, at the end of the Cure Period, the circumstance that constitutes
Good Reason has not been remedied, Employee will be entitled to terminate
employment for Good Reason during the 30-day period that follows the end of the
Cure Period. If Employee does not terminate employment during such 30-day
period, Employee will not be permitted to terminate employment for Good Reason
as a result of such event. If the Company disputes the existence of Good Reason,
Employee shall have the burden of proof to establish that Good Reason does exist
or that the circumstances that gave rise to Good Reason have not been cured. For
the avoidance of doubt, a change in Employee’s title shall not constitute Good
Reason for purposes of this Agreement, including, without limitation, pursuant
to Section 4(e)(i) or 4(e)(ii).

(f) Voluntarily Resignation. Employee may voluntarily terminate his employment
hereunder at any time upon at least 30 days advance written notice to the
Company.

(g) Disability. Employee’s employment hereunder shall terminate in the event of
Employee’s Disability. For purposes of this Agreement, “Disability” shall mean
the inability of Employee, due to illness, accident or any other physical or
mental incapacity, to perform Employee’s duties for the Company for an aggregate
of 180 days within any period of 12 consecutive months, which inability is
determined to be total and permanent by a board-certified physician selected by
the Company, and the determination of such physician shall be binding upon
Employee and the Company.

(h) “Date of Termination” shall mean: (i) the scheduled expiration of the Term
in the event of termination of Employee’s employment pursuant to Section 4(a) of
this Agreement; (ii) the date of Employee’s death in the event of termination of
Employee’s

 

4



--------------------------------------------------------------------------------

employment pursuant to Section 4(b) of this Agreement; (iii) the date of the
Company’s delivery of a notice of termination to Employee or such later date as
specified in such notice in the event of termination by the Company pursuant to
Section 4(c) or 4(d) of this Agreement; (iv) the 30th date following delivery of
Employee’s notice to the Company of his resignation in accordance with
Section 4(e) or 4(f) of this Agreement (or such earlier date as selected by the
Company provided that the Company continues to pay or provide to Employee the
compensation and benefits specified under Sections 2 and 3 of this Agreement
through such 30th date) and (v) the date of a determination of Employee’s
Disability in the event of a termination of Employee’s employment pursuant to
Section 4(g) of this Agreement.

5. Termination Payments. (a) General. Except as otherwise set forth in this
Section 5, following any termination of Employee’s employment hereunder, the
obligations of the Company to pay or provide Employee with compensation and
benefits under Section 2 of this Agreement shall cease, and the Company shall
have no further obligations to provide compensation or benefits to Employee
hereunder except for payment of (i) any unpaid Base Salary accrued through the
Date of Termination; (ii) to the extent required by law, any unused vacation
accrued through the Date of Termination, and (iii) any unpaid or unreimbursed
obligations and expenses under Section 2(e) of this Agreement accrued or
incurred through the Date of Termination (collectively items (a)(i) through
(a)(iii) above, the “Accrued Benefits”). The payments referred to in Sections
5(a)(i) and (ii) of this Agreement shall be paid within 30 days following the
Date of Termination. The payments referred to in Section 5(a)(iii) of this
Agreement shall be paid at the times such amounts would otherwise be paid had
Employee’s services hereunder not terminated. Upon termination of Employee’s
employment for any reason, all unvested RSUs shall be cancelled without payment
therefor as provided in Section 3(b) of this Agreement. The payments and
benefits to be provided to Employee under Sections 5(c) and (d) of this
Agreement, if any, shall in all events be subject to the satisfaction of the
conditions of Section 5(e) of this Agreement.

(b) Automatic Expiration of the Term, Voluntary Resignation, Cause or upon
Employee’s Death or Disability. If Employee’s employment is terminated pursuant
to Section 4(a), 4(b), 4(c), 4(f) or 4(g) of this Agreement, the Company shall
have no obligation to Employee (or his estate) other than with respect to the
Accrued Benefits.

(c) Without Cause. In the event that, either prior to a Change of Control or
more than one year following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause, Employee shall be entitled to:

(i) the Accrued Benefits; and

(ii) a cash payment (the “Severance Payment”) equal to one year’s Base Salary,
as in effect on the Date of Termination (payable as set forth in Section 5(e) of
this Agreement), plus any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and continuation of medical and dental group
insurance benefits for a period of 12 months from the Date of Termination,
provided that Employee shall use his best efforts to secure other employment, at
the commencement of which the benefits under this Section 5(c)(ii), if any,
shall cease.

 

5



--------------------------------------------------------------------------------

(d) Without Cause or for Good Reason Following a Change of Control. In the event
that, within one year following a Change of Control, the Company terminates
Employee’s employment hereunder without Cause or Employee resigns for Good
Reason, Employee shall be entitled to:

(i) the Accrued Benefits; and

(ii) (x) a cash payment (the “CIC Severance Payment”) equal to three times the
sum of (a) the Base Salary, as in effect on the Date of Termination (payable as
set forth in Section 5(e) of this Agreement), and (b) the target Annual Bonus,
assuming for purposes of this Section 5(d)(ii) that the target Annual Bonus is
equal to 100% of the Base Salary (payable as set forth in Section 5(e) of this
Agreement), (y) any Annual Bonus that the Company has notified Employee in
writing that Employee has earned prior to the Date of Termination but is unpaid
as of the Date of Termination, and (z) medical and dental coverage for a period
of 36 months from the Date of Termination.

(e) Conditions Precedent and Subsequent. The payments and benefits provided
under Sections 5(c) and 5(d) of this Agreement (other than the Accrued Benefits)
are subject to and conditioned upon (i) Employee having provided, within 30 days
after the Date of Termination (or such greater period as required by law), an
irrevocable waiver and general release agreement in a form satisfactory to the
Company that has become effective and irrevocable in accordance with its terms,
and (ii) Employee’s compliance with Sections 6 and 7 of this Agreement. Employee
shall, upon request by the Company, be required to repay to the Company (net of
any taxes paid by Employee on such payments), and the Company shall have no
further obligation to pay, the Severance Payment or CIC Severance Payment, as
applicable, in the event Employee receives, within six months after the
occurrence of the breach, written notice from the Company that, in the
reasonable judgment of the CEO, Employee has materially breached his obligations
under Section 6 or 7 of this Agreement; provided, however, that, in cases where
cure is possible, Employee shall first be provided a 15-day cure period to
cease, and to cure, such conduct. The Severance Payment, if any, payable
hereunder shall be paid in substantially equal installments over the 12-month
period following the Date of Termination, consistent with the Company’s payroll
practices, with the first installment to be paid within 15 days after the
condition described in Section 5(e)(i) of this Agreement has been satisfied and
with any installments that would otherwise have been paid prior to such date
accumulated and paid in a lump sum on the first date on which payments are made
in accordance with the terms of this sentence. The CIC Severance Payment, if
any, payable hereunder shall be paid in one lump sum within 15 days after the
condition described in Section 5(e)(i) of this Agreement has been satisfied;
provided, however, that, unless the CIC Severance Payment relates to a
transaction that satisfies the requirements of Treas. Reg. § 1.409A-3(i)(5), any
portion of the CIC Severance Payment that constitutes deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), will be paid at the earliest date that is permitted in
accordance with the schedule that is applicable to the Severance Payment.

(f) Forfeiture of RSUs. Notwithstanding anything to the contrary herein and
without limiting any rights and remedies available to the Company under the
terms of this Agreement or otherwise at law or in equity, in the event the
Company terminates Employee’s employment for Cause or if Employee violates the
restrictive covenants set forth in Sections 6

 

6



--------------------------------------------------------------------------------

and 7 of this Agreement or engages in fraud or willful misconduct that
contributes materially to any significant financial restatement or material loss
to the Company or any of its affiliates, the Company may, at any time up to six
months after such termination or learning of such conduct, as applicable,
terminate or cancel the RSUs, including any vested amounts thereof, and require
Employee to forfeit or remit to the Company any amount payable, or the after-tax
net amount paid or received by Employee, in respect of any RSUs; provided,
however, that, in cases where cure is possible, Employee shall first be provided
a 15-day cure period to cease, and to cure, such conduct.

6. Non-Solicitation. During the Term and for three years thereafter, Employee
hereby agrees not to, directly or indirectly, solicit or hire or assist any
other person or entity in soliciting or hiring any employee of the Company, JPE
or any of their respective affiliates (the “Company Entities”), to perform
services for any entity (other than a Company Entity) or attempt to induce any
such employee to leave the service of a Company Entity, or solicit, hire or
engage on behalf of himself or any other person, any employee of a Company
Entity, or anyone who was employed by a Company Entity, during the six-month
period preceding such hiring or engagement.

7. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.
(a) Confidentiality. (i) Employee hereby agrees that, during the Term and
thereafter, he will hold in strict confidence any Confidential Information
related to any of the Company Entities. For purposes of this Agreement,
“Confidential Information” shall mean all confidential or proprietary
information of any of the Company Entities (in whatever form), including without
limitation: any information, observations and data concerning the business or
affairs or operation of the Company Entities developed by Employee during the
Term or the term of the Prior Agreement or which any Company Entity or any of
their respective members, directors, officers, managers, partners, employees,
agents, advisors, attorneys, accountants, consultants, investment bankers,
investment advisors or financing sources at any time furnishes or has furnished
to Employee in connection with the business of any of the Company Entities; the
Company’s, the CEO’s and Bradley S. Jacobs’ (in the event Mr. Jacobs is not the
CEO) (and any of their respective affiliates’) investment methodologies or
models, investment advisory contracts, fees and fee schedules or investment
performance (“Track Records”); technical information or reports; brand names,
trademarks, formulas; trade secrets; unwritten knowledge and “know-how”;
operating instructions; training manuals; customer lists; customer buying
records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts and supplier lists and any information relating to financial data,
strategic business plans; information about any other third parties in respect
of which any Company Entity has a business relationship or owes a duty of
confidentiality; and all notes, analyses, compilations, forecasts, studies or
other documents prepared by Employee that contain or reflect any such
information and which is not known to the public generally other than as a
result of Employee’s breach of this Agreement. Without limiting the foregoing,
Employee acknowledges and agrees that the Track Records shall not be the work of
any one individual (including Employee) and are the exclusive property of the
Company, the CEO and Bradley S. Jacobs (in the event Mr. Jacobs is not the CEO)
and their respective affiliates, as applicable, and agrees that he shall in no
event claim the Track Records as his own following termination of his employment
with the Company.

 

7



--------------------------------------------------------------------------------

(ii) Except as expressly set forth otherwise in this Agreement, Employee agrees
that he shall not disclose the terms of this Agreement except to his immediate
family and his financial and legal advisors, or as may be required by law or
ordered by a court. Employee further agrees that any disclosure to his financial
and legal advisors will only be made after such advisors acknowledge and agree
to maintain the confidentiality of this Agreement and its terms.

(iii) Employee further agrees that he will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employers of
Employee or any other person to whom Employee has an obligation of
confidentiality, and will not bring onto the premises of the Company or its
affiliates any unpublished documents or any property belonging to any such
former employer or other person to whom Employee has an obligation of
confidentiality unless consented to in writing by the former employer or such
other person.

(b) Non-Competition. Employee and the Company agree that Employee will occupy a
high-level and unique position of trust and confidence with the Company Entities
and will have access to their Confidential Information, and that they would
likely suffer significant harm from Employee’s competing with them during the
Term and for some period of time thereafter. Accordingly, Employee agrees that
he will not, during the Term and during the Restricted Period (as defined
below), directly or indirectly become employed by, engage in business with,
serve as an agent or consultant to, become an employee, partner, member,
principal, stockholder or other owner (other than a holder of less than 1% of
the outstanding voting shares of any publicly held company) of, any Competitive
Business, or otherwise perform services relating to the business of any of the
Company Entities, or businesses they are actively considering, at the time of
the termination or during the one year prior to termination (the “Business”) for
any Competitive Business (whether or not for compensation). For purposes of this
Agreement, “Competitive Business” shall mean any individual, employeeship,
corporation, limited liability company, partnership, unincorporated
organization, trust, joint venture or other entity (i) that engages in or may
engage in acquisition related or mergers and acquisition activities, including
without limitation researching, analyzing and evaluating companies for possible
investment in or acquisition of, for itself or clients, (ii) that engages in or
may engage in the Business, including without limitation any providers of
third-party logistics services, including without limitation freight brokerage,
freight forwarding, expediting or intermodal providers, or firms such as CH
Robinson, Echo Global Logistics Inc., Roadrunner Transportation Systems and Hub
Group Inc., or (iii) that otherwise competes with the Company Entities anywhere
in which the Company Entities engage in or intend to engage in the Business or
where any of the Company Entities’ customers are located. “Restricted Period”
means three years following termination of Employee’s employment for any reason.

(c) Competitive Opportunity. If, at any time during the Term, Employee
(i) acquires knowledge of a potential investment, investment opportunity or
business venture which may be an appropriate for investment by the Company, or
in which the Company could otherwise have an interest or expectancy (a
“Competitive Opportunity”), or (ii) otherwise is then exploiting any Competitive
Opportunity, Employee shall promptly bring such Competitive Opportunity to the
Company. In such event, Employee shall not have the right to hold any such

 

8



--------------------------------------------------------------------------------

Competitive Opportunity for his (and his agents’, employees’ or affiliates’) own
account and benefit or to recommend, assign or otherwise transfer or deal in
such Competitive Opportunity with persons other than the Company. Employee shall
not have any rights by virtue of this Agreement in any business ventures of
Bradley S. Jacobs or any of his respective affiliates other than as expressly
set forth in this Agreement.

(d) Return of Company Property. All documents, data, recordings, or other
property, including without limitation smartphones, computers and other business
equipment, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for Employee and utilized by
Employee in the course of his employment with the Company shall remain the
exclusive property of the Company and Employee shall return all copies of such
property upon any termination of his employment and as otherwise requested by
the Company during the Term.

(e) Non-Disparagement. Employee hereby agrees not to defame or disparage any of
the Company Entities, Bradley S. Jacobs or any of his affiliates, or any of
their respective officers, directors, members, partners or employees
(collectively, the “Company Parties”), and to cooperate with the Company upon
reasonable request, in refuting any defamatory or disparaging remarks by any
third party made in respect of any of the Company Parties. Employee shall not,
directly or indirectly, make (or cause to be made) any comment or statement,
oral or written, including without limitation in the media or to the press or to
any individual or entity, that could reasonably be expected to adversely affect
the reputation of any of the Company Parties or the conduct of its, his or their
business.

8. Injunctive Relief. Employee acknowledges that it is impossible to measure in
money the damages that will accrue to the Company Parties in the event that
Employee breaches any of the restrictive covenants provided in Sections 6 and 7
of this Agreement. In the event that Employee breaches any such restrictive
covenant, the Company Parties shall be entitled to an injunction restraining
Employee from violating such restrictive covenant (without posting any bond). If
any of the Company Parties shall institute any action or proceeding to enforce
any such restrictive covenant, Employee hereby waives the claim or defense that
such Company Party has an adequate remedy at law and agrees not to assert in any
such action or proceeding the claim or defense that there is an adequate remedy
at law. The foregoing shall not prejudice the Company’s right to require
Employee to account for and pay over to the Company, and Employee hereby agrees
to account for and pay over, the compensation, profits, monies, accruals or
other benefits derived or received by Employee as a result of any transaction
constituting a breach of any of the restrictive covenants provided in Sections 6
and 7 of this Agreement or to seek any other relief to which it may be entitled.

9. Miscellaneous. (a) Notices. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to be given when delivered personally, or four days after it is
mailed by registered or certified mail, postage prepaid, return receipt
requested or one day after it is sent by overnight courier service via UPS or
FedEx and, in each case, addressed as follows (or if it is sent through any
other method agreed upon by the parties):

 

9



--------------------------------------------------------------------------------

If to the Company:

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, CT 06831

Attention: General Counsel

If to Employee:

During the Term, to his principal office at the Company,

and after the Term, to his principal residence as listed in the

records of the Company.

or to such other address as any party may designate by notice to the others.

(b) Entire Agreement. This Agreement shall constitute the entire agreement and
understanding among the parties hereto with respect to Employee’s employment
hereunder and supersedes and is in full substitution for any and all prior
understandings or agreements (whether written or oral) with respect to
Employee’s employment (including, for the avoidance of doubt, the Prior
Agreement). The Company does not make and has not made, and the Employee does
not rely and has not relied on any statement, omission, representation or
warranty, written or oral, of any kind or nature whatsoever, regarding the
Company or the Equity Compensation, including without limitation its or their
present, future, prospective or potential value, worth, prospects, performance,
soundness, profit or loss potential, or any other matter or thing whatsoever
relating to whether Employee should purchase or accept any Equity Compensation
and/or the Consideration therefor. For the avoidance of doubt, this Agreement is
the New Employment Agreement (as defined in the Prior Agreement) contemplated by
Section 1(b)(ii) of the Prior Agreement. None of JPE, Bradley S. Jacobs or their
respective affiliates shall have any further liability or obligation under the
Prior Agreement upon execution of this Agreement by both parties.
Notwithstanding the foregoing, Employee acknowledges and agrees that Employee’s
obligations under Sections 6, 7 and 9(k) of the Prior Agreement and the terms
and conditions of Section 8 of the Prior Agreement shall survive entry into this
Agreement.

(c) Amendment; No Waiver. This Agreement may be amended only by an instrument in
writing signed by the parties, and the application of any provision hereof may
be waived only by an instrument in writing that specifically identifies the
provision whose application is being waived and that is signed by the party
against whom or which enforcement of such waiver is sought. The failure of any
party at any time to insist upon strict adherence to any provision hereof shall
in no way affect the full right to insist upon strict adherence at any time
thereafter, nor shall the waiver by any party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision or a waiver of the provision itself or a waiver of any other provision
of this Agreement. No failure or delay by either party in exercising any right
or power hereunder will operate as a waiver thereof; nor will any single or
partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. Termination of this Agreement shall
not relieve any party of liability for any breach of this Agreement occurring
prior to such termination.

 

10



--------------------------------------------------------------------------------

(d) No Construction Against Drafter. The parties acknowledge and agree that each
party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.

(e) Employee Representations and Acknowledgements. Employee represents, warrants
and covenants that as of the date hereof: (i) he has the full right, authority
and capacity to enter into this Agreement, (ii) he is ready, willing and able,
to perform his obligations hereunder and, to his knowledge, no reason exists
that would prevent him from performing his obligations hereunder, (iii) he is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of his duties and obligations to the Company hereunder during or
after the Term and (iv) the execution and delivery of this Agreement shall not
result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Employee is subject. Employee
acknowledges and agrees that nothing in this Agreement shall (x) entitle
Employee to any compensation or other interest in respect of any activity of JPE
or Bradley S. Jacobs other than with respect to the Company; (y) restrict or
prohibit the Company, Bradley S. Jacobs or any of his affiliates from having
business interests and engaging in business activities in addition to those
relating to the Company; or (z) restrict the investments which the Company,
Bradley S. Jacobs or JPE or any of his or its affiliates may make, regardless of
whether such investment opportunity or investment may be deemed to be a
Competitive Opportunity.

(f) Survival. Employee’s obligations under Sections 6 and 7 of this Agreement
shall remain in full force and effect for the entire period provided therein
notwithstanding any termination of employment or other expiration of the Term or
termination of this Agreement. The terms and conditions of Sections 5, 6, 7 and
8 of this Agreement shall survive the Term and termination of Employee’s
employment.

(g) Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
Employee; and neither this Agreement nor any right or obligation hereunder may
be assigned by Employee without the prior written consent of the Company (or
except by will or the laws of descent and distribution), and any purported
assignment in violation of this Section 9(g) shall be void.

(h) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse; provided, however, that in the event of a final,
non-reviewable, non-appealable determination that any provision of Section 6 or
7 of this Agreement (whether in whole or in part) is void or constitutes an
unreasonable restriction against Employee, such provision shall not be rendered
void but shall be deemed to be

 

11



--------------------------------------------------------------------------------

modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as may constitute a reasonable
restriction under the circumstances. Subject to the foregoing, upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

(i) Tax Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that Employee shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).

(j) Cooperation Regarding Equity Compensation. Employee expressly agrees that he
shall execute such other documents as reasonably requested by the Company to
effect the terms of this Agreement and the issuance of the Equity Compensation
as contemplated hereunder in compliance with applicable law.

(k) Governing Law; Arbitration; Consent to Jurisdiction; Waiver of Jury Trial.
(i) This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of New
York without reference to its principles of conflicts of law.

(ii) Any claim initiated by the Employee arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall be resolved by binding arbitration before a single arbitrator in
the City, County and State of New York administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

(iii) Any claim initiated by the Company arising out of or relating to this
Agreement, or the breach thereof, or Employee’s employment, or the termination
thereof, shall, at the election of the Company be resolved in accordance with
Section 9(k)(ii) or of this Agreement.

(iv) Employee hereby irrevocably submits to the jurisdiction of any state or
federal court located in the City, County and State of New York; provided,
however, that nothing herein shall preclude the Company from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 9(k) or enforcing any judgment or award obtained by
the Company. Employee waives, to the fullest extent permitted by applicable law,
any objection which he now or hereafter has to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in this Section 9(k)(iv), and agrees that he shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any court. Employee agrees that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in this Section 9(k)(iv)
shall be

 

12



--------------------------------------------------------------------------------

conclusive and binding upon Employee and may be enforced in any other
jurisdiction. EMPLOYEE EXPRESSLY AND KNOWINGLY WAIVES ANY RIGHT TO A JURY TRIAL
IN THE EVENT THAT ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
BREACH THEROF, OR EMPLOYEE’S EMPLOYMENT, OR THE TERMINATION THEREOF, IS
LITIGATED OR HEARD IN ANY COURT.

(v) The prevailing party shall be entitled to recover all legal fees and costs
(including reasonable attorney’s fees and the fees of experts) from the losing
party in connection with any claim arising under this Agreement or Employee’s
employment hereunder.

(l) Section 409A. (i) It is intended that the provisions of this Agreement
comply with Section 409A, and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

(ii) Neither Employee nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Employee or for
Employee’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Employee to the Company or any of its affiliates.

(iii) If, at the time of Employee’s separation from service (within the meaning
of Section 409A), (i) Employee shall be a specified employee (within the meaning
of Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company (or its
affiliate, as applicable) shall not pay such amount on the otherwise scheduled
payment date but shall instead accumulate such amount and pay it on the first
business day after such six-month period.

(iv) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to any Company
Plan as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, Employee is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Employee or for Employee’s account in connection with any Company
Plan (including any taxes and penalties under Section 409A), and neither the
Company nor any affiliate shall have any obligation to indemnify or otherwise
hold Employee harmless from any or all of such taxes or penalties.

 

13



--------------------------------------------------------------------------------

(v) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

(vi) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Employee under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to Employee
under this Agreement in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments shall be made to the Employee as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.

(m) Third-Party Beneficiaries. All references to Company in Sections 6 and 7 of
this Agreement are hereby deemed to mean Company and JPE. JPE shall be a
third-party beneficiary of the provisions of Section 6 and 7 of this Agreement,
and JPE shall have the right to enforce the provisions of such sections. In
addition to such other rights and remedies as JPE may have at equity or in law
with respect to a breach of Sections 6 and 7 of this Agreement, if Employee
commits a material breach of Section 6 or 7 of this Agreement, JPE shall have
the right and remedy to have such provisions specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to JPE.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic means
(including by “pdf’) shall be deemed effective for all purposes.

(o) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

XPO LOGISTICS, INC.   by  

/s/ Bradley S. Jacobs

    Name:   Bradley S. Jacobs     Title:   Chief Executive Officer

 

 

/s/ Troy A. Cooper

 

TROY A. COOPER

 

14